Case: 11-15236   Date Filed: 02/15/2013       Page: 1 of 4

                                                              [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-15236
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:10-cv-00936-JHH



MICHAEL GALLOWAY,

                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                   versus

ALETHEIA HOUSE,

                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (February 15, 2013)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 11-15236       Date Filed: 02/15/2013      Page: 2 of 4

       Michael Galloway, a legally blind person, appeals from the district court’s

grant of summary judgment in favor of Aletheia House Inc. in his action under

Title I of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12112(a). On

appeal, Galloway argues the district erred in concluding he presented no direct

evidence of discrimination and that, alternatively, he established a circumstantial

case of discrimination by showing he could perform the essential functions of the

job. He also asserts the district court erred in concluding he failed to show a

reasonable accommodation existed. After review, we affirm the district court.1

       We review de novo a district court’s grant of summary judgment, drawing

all inferences and reviewing all evidence in the light most favorable to the

nonmoving party. Ellis v. England, 432 F.3d 1321, 1325 (11th Cir. 2005).

Summary judgment should be entered against a party who fails to make a showing

sufficient to establish the existence of an essential element of its case, and on

which it bears the burden of proof at trial. Mize v. Jefferson City Bd. of Educ., 93

F.3d 739, 742 (11th Cir. 1996).

       To establish an ADA discrimination claim, a plaintiff must show, inter alia,

that he was a “qualified individual.” See Collado v. United Parcel Serv., Co., 419



       1
         We may affirm a district court’s judgment based on any ground that finds support in the
record. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001).

                                               2
              Case: 11-15236     Date Filed: 02/15/2013   Page: 3 of 4

F.3d 1143, 1152 n.5 (11th Cir. 2005). A “qualified individual” is an individual

who “can perform the essential functions” of the desired employment position

“with or without reasonable accommodation.” 42 U.S.C. § 12111(8). Essential

functions “‘are the fundamental job duties of a position that an individual with a

disability is actually required to perform,’” Holly v. Clairson Indus., L.L.C., 492

F.3d 1247, 1257 (11th Cir. 2007), and “consideration shall be given to the

employer’s judgment as to what functions of a job are essential,” Davis v. Fla.

Power & Light Co., 205 F.3d 1301, 1305 (11th Cir. 2000). An accommodation

qualifies as “reasonable” only “if it enables the employee to perform the essential

functions of the job.” Holly, 492 F.3d at 1256.

      Assuming arguendo that Galloway presented direct evidence of

discrimination, he nonetheless failed to present evidence to establish an essential

element of his case: that he was a qualified individual under the ADA. See

Collado, 419 F.3d at 1152 n.5; Mize, 93 F.3d at 742. Specifically, the district

court correctly concluded Galloway was not a qualified individual because he

could not perform one of the job’s essential functions, driving, with or without

reasonable accommodation. See 42 U.S.C. § 12111(8). The evidence below,

including Aletheia House’s written job description and the testimony of its chief

operating officer, established that driving was an essential function of the position

                                          3
                Case: 11-15236       Date Filed: 02/15/2013      Page: 4 of 4

for which Galloway applied. Galloway created no genuine issue of material fact

as to whether driving was an essential function, stating simply that he was not

applying to a transportation position. Galloway’s response does not address the

need to drive as part of the case manager position, and is thus insufficient to create

an issue of fact. Moreover, Galloway failed to establish any of his proposed

accommodations were reasonable, as none of them would enable him to perform

the essential function of driving. Holly, 492 F.3d at 1256.2 Accordingly, we

affirm the district court’s order granting summary judgment in favor of Aletheia

House.

       AFFIRMED.




       2
          Galloway failed to offer any substantive argument regarding the “reassignment”
accommodation in his initial brief and has therefore abandoned the issue. See Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008).

                                               4